 

 

Exhibit 10.2

 

ASSIGNMENT OF PROMISSORY NOTE

 

THIS ASSIGNMENT OF PROMISSORY NOTE (this “Assignment”) is effective as of April
16, 2020, and is by and among RIVULET FILMS LLC, an Arizona limited liability
company (“Assignor”), and RIVULET MEDIA, INC., a Delaware corporation
(“Assignee” and together with Assignor, the “Parties”).

 

RECITALS

 

A.       Blue Scout Enterprises LLC, an Arizona limited liability company
(“Maker”), executed that certain Promissory Note dated February 11, 2020 in the
original principal amount of Five Hundred Fifty Thousand Dollars ($550,000.00)
and payable to Assignor (the “Note”).

 

B.       Assignor desires to assign to Assignee, and Assignee desires to assume,
all of Assignor’s rights and obligations under the Note, including the right to
receive payment thereunder.

 

C.       Consent by Maker is not required to effect the assignment contemplated
herein.

 

AGREEMENTS

 

Now, therefore, the Parties agree as follows:

 

1.       Assignment and Assumption. Effective as of the date written above,
Assignor hereby assigns, and Assignee hereby assumes, all of Assignor’s rights
and obligations under the Note.

 

2.       Representations and Warranties. Assignor represents and warrants to
Assignee that (a) concurrently with this Assignment, it will deliver to Assignee
the original, executed Note, including any modifications and amendments thereto;
(b) the Note is in full force and effect and that no Event of Default has
occurred thereunder; and (c) it has not assigned the Note to any third parties.

 

3.       Further Assurances. The Parties will take such additional actions as
each may reasonably request to effect, consummate, confirm, or evidence the
assignment contemplated herein.

 

4.       Binding Effect; Parties. This Assignment shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

5.       Governing Law. This Agreement is governed by the laws of the State of
Arizona without regard to principles of conflicts of laws.

 

6.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile or other electronic signature (including
.pdf).

 

(Signature page follows)

1

 

IN WITNESS WHEREOF, the Parties have caused this Assignment Agreement to be duly
executed as of date first above written.

 

  Assignor:   RIVULET FILMS LLC,   an Arizona limited liability company      
By: /s/ Michael Witherill   Name:  Michael Witherill   Its: CEO        
ASSIGNEE:   RIVULET MEDIA, INC.,   a Delaware corporation       By: /s/ Michael
Witherill     Mike Witherill, President

2